EXHIBIT 10.1

 

AMENDMENT NO. 2

TO

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS AMENDMENT NO. 2 (“Amendment No. 2”) effective as of March 31, 2008 (the
“Effective Date”), to the Second Amended and Restated Revolving Credit And Term
Loan Agreement among HARDINGE INC. (the “Borrower”) the Banks signatory thereto,
(the “Banks”) MANUFACTURERS AND TRADERS TRUST COMPANY, as Agent and Lead
Arranger, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and KEYBANK NATIONAL
ASSOCIATION, as Documentation Agent.

 

This Amendment No. 2 is made with reference to the following facts:

 

R.1          The Borrower, the Banks, the Agent, the Syndication Agent and the
Documentation Agent entered into a Second Amended and Restated Revolving Credit
And Term Loan Agreement dated as of November 21, 2006 (as amended by that
certain Amendment No. 1, dated as of February 28, 2008 the “Loan Agreement”).

 

R.2          The Borrower, the Banks, the Agent, the Syndication Agent and the
Documentation Agent desire to amend certain of the terms of the Loan Agreement
as outlined in this Amendment No. 2.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.             Definitions.  Except as otherwise set forth herein, as used in
this Amendment No. 2, the terms defined in the Loan Agreement shall have the
meanings assigned to them in the Loan Agreement.

 

2.             Amendment.  The definition of “EBITDA” set forth in Section 1.01
of the Credit Agreement is hereby amended in its entirety to read as follows:

 

“EBITDA” means Consolidated Net Income prior to the deduction of Consolidated
Interest Expense, prior to the deduction of federal or foreign corporate income
and corporate franchise taxes, prior to the deduction of depreciation and
amortization and MINUS to the extent included in the determination of
Consolidated Net Income for such period, the sum of the following for the
Borrower and its Consolidated Subsidiaries: (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise able to be included as a separate item in the statement of
Consolidated net Income for such period, gains on the sales of assets outside
the ordinary course of business), and (c) any other non-cash income, all as
determined on a consolidated basis and PLUS to the extent deducted in the
determination of

 

 

1

--------------------------------------------------------------------------------


 

 

Consolidated Net Income for such period, the sum of the following for the
Borrower and its Consolidated Subsidiaries: (i) a pretax loss of $1,700,000 for
the quarterly period ending on the Quarterly Date of December 31, 2007,
consisting of a gain of $1,100,000 with respect to accounts payable offset by a
deduction of $2,800,000 relating to profits in inventory; (ii) a gain on sale of
$1,400,000 for sale of the Exeter England facility for the quarterly period
ending on the Quarterly Date of September 30, 2007; and (iii) a net loss of
$1,400,000 for the four quarterly periods ending on the Quarterly Date of
March 31, 2008 relating to currency exchange losses.

 

3.             Representations and Warranties.  Borrower hereby represents and
warrants to the Agent, in its capacity as an Agent and as a Bank, and on behalf
of the Banks that:

 

3.1           Corporate Authority.  The execution, delivery and performance by
the Borrower of this Amendment No. 2 has been duly authorized by all necessary
corporate action and does not and will not require any consent or approval of it
shareholders, which has not been obtained, or contravene its certificate of
incorporation or by-laws, as amended to date.

 

3.2           Legally Enforceable Amendment.  This Amendment No. 2 and the Loan
Agreement, as amended, are legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
without offset against or defense thereto or counterclaim of any nature or kind,
except to the extent that such enforcement might be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally.

 

4.             Miscellaneous.  Except as expressly provided in this Amendment
No. 2, the Loan Agreement and the Loan Documents shall remain unchanged and in
full force and effect, except that each reference in the Loan Agreement, and in
any of the other Loan Documents, and in any agreements, certificates and notices
simultaneously herewith or hereafter executed under or pursuant to the Loan
Agreement or the other Loan Documents, to the “Loan Agreement”, “this
Agreement”, “hereof”, “herein” and similar terms referring to the Loan Agreement
and other Loan Documents, shall be deemed to refer to the Loan Agreement and the
other Loan Documents as amended by this Amendment No. 2.

 

This Amendment No. 2 shall be interpreted and construed according to its fair
meaning and neither for or against any party hereto, irrespective of which party
caused the same to be drafted.  Each of the parties hereto hereby acknowledges
that it has been or has had the opportunity to be represented by an attorney in
connection with the preparation and execution of this Amendment No. 2.

 

All prior understandings, agreements, representations and warranties, whether
oral or written, between the Borrower and the Agent and/or the Borrower and the
Banks are merged into this Amendment No. 2, which Amendment No. 2 completely
expresses their full agreement and has been entered into after full
investigations, neither party relying upon any statement made by anyone else
that is not set forth in this Amendment No. 2.

 

This Amendment No. 2 shall be governed by and construed in accordance with the
laws

 

 

2

--------------------------------------------------------------------------------


 

 

of the State of New York applicable to contracts made and to be performed in
such state, without regard to conflict of laws principles.

 

The section headings in this Amendment No. 2 are inserted for convenience only
and shall not be considered a part of this instrument.

 

This Amendment No. 2 may be signed in any number of counterparts and /or
facsimile or pdf versions and each counterpart and/or facsimile or pdf shall
constitute an original instrument, but all such separate counterparts and
facsimiles and pdf’s shall constitute only one and the same instrument.

 

Remainder of page left intentionally blank

 

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
as of the date first above written.

 

 

 

HARDINGE INC.

 

 

 

 

 

 

 

By:

/S/ J. PATRICK ERVIN

 

 

Name:

J. Patrick Ervin

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Agent, Lead Arranger and as a Bank

 

 

 

 

 

 

 

By:

/S/ SUSAN A. BURTIS

 

 

Name:

Susan A. Burtis

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Bank

 

 

 

 

 

 

 

By:

/S/ CHRISTINE DESCHAMPS

 

 

Name:

Christine Deschamps

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION, as Documentation Agent and as a Bank

 

 

 

 

 

 

 

By:

/S/ CARL J. LUGER

 

 

Name:

Carl J. Luger

 

 

Title:

Senior Vice President

 

 

GS-1

--------------------------------------------------------------------------------


 

 

 

NBT BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

By:

/S/ RONALD GOODWIN

 

 

Name:

Ronald Goodwin

 

 

Title:

Vice President

 

 

GS-2

--------------------------------------------------------------------------------